Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 1 of 18 PageID: 1634



NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY




THOMAS P. KOVACS,                                   Civil Action No. 19-18437 (SDW)

                       Plaintiff,

        v.                                          OPINION

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.                   August 6, 2020




WIGENTON, District Judge.

       Before the Court is Plaintiff Thomas P. Kovacs’s (“Plaintiff”) appeal of the final

administrative decision of the Commissioner of Social Security (“Commissioner”) with respect to

Administrative Law Judge Richard West’s (“ALJ West”) denial of Plaintiff’s claims for

supplemental security income (“SSI”) and disability insurance benefits (“DIB”) under the Social

Security Act (the “Act”). This Court has subject matter jurisdiction pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Venue is proper pursuant to 28 U.S.C. § 1391(b). This appeal is decided

without oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons set forth

below, this Court finds that ALJ West’s factual findings are supported by substantial evidence and

that his legal determinations are correct. Therefore, the Commissioner’s decision is AFFIRMED.
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 2 of 18 PageID: 1635



I.     PROCEDURAL AND FACTUAL HISTORY

       A.      Procedural History

       Plaintiff filed applications for DIB and SSI in January 2015, alleging disability as of July

1, 2010. (D.E. 6 (Administrative Record (“R.”)) at 15, 123–24, 291–92.) The Social Security

Administration denied Plaintiff’s applications at the initial and reconsideration levels. (R. 163–

67, 170–75.) Plaintiff appealed, and ALJ West held a hearing on December 1, 2017, followed by

a supplemental hearing on July 20, 2018. (R. 35–84.) On September 21, 2018, the ALJ issued a

written decision finding that Plaintiff was not disabled. (R. 12–34.) The Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

(R. 1–6.) Plaintiff now requests that this Court reverse the Commissioner’s decision and remand

for further proceedings. (D.E. 9 at 21.)

       B.      Factual History

       Plaintiff is sixty-five years old and lives in Oak Ridge, New Jersey. (R. 291, 362.) He has

a GED and computer training; he previously worked as a computer user support analyst for

Samsung Electronics as a lead worker/manager in a call center, where he managed six to twelve

people. (R. 55, 68–69, 364, 450, 936.) He was fired in May 2008, which he claimed was due to

symptoms of depression. (R. 52, 71, 76–77, 363, 935–36.)

       Plaintiff alleged disability as of July 2010 due to depression, lack of confidence, social

anxiety, back pain, and arthritis. (R. 363, 377, 382, 419, 435.) He also reported difficulty with

personal care and household chores, especially because of his hoarding behavior. (R. 378–79,

404–09, 418, 435, 456, 1059, 1141.) He alleged difficulties with completing tasks, concentrating,

and getting along with others. (R. 382, 412, 421.) However, he sometimes went to the movies

and spent time with his son, drove a car, went shopping, attended several mental health groups as



                                                2
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 3 of 18 PageID: 1636



part of his treatment, had hobbies like reading and playing video games, and occasionally went out

to bars to drink and to socialize. (R. 378–90, 407–11, 457, 764, 783, 789, 792, 850, 1059, 1108,

1141.) The record demonstrates that Plaintiff met with numerous doctors between 2009 and 2018

to seek treatment for the medical issues associated with his disability claim. (See, e.g., R. 583–

627, 758–63, 797–801, 1058–71.) The following is a summary of the medical evidence. 1

         Kathleen L. Kilcoyne, A.P.N. (“Nurse Kilcoyne”) treated Plaintiff regularly between July

2013 and April 2014 at St. Clare’s Behavioral Health (“St. Clare’s”). Nurse Kilcoyne diagnosed

Plaintiff with depressive disorder, generalized anxiety disorder, mild alcohol disorder, and

narcissistic personality disorder with antisocial traits, and prescribed medication. (R. 781–92,

1058–71, 1102–18, 1140–48.) Despite Plaintiff’s sad moods and social anxiety, on most mental

status examinations, Plaintiff appeared neatly and casually dressed. (R. 782, 1063, 1103, 1141,

1145.) He was alert and oriented, his behavior was calm and in good control, his thoughts were

generally coherent and logical, he denied hallucinations and delusions, his concentration was

mostly good, his memory was intact, his eye contact was fair to good, and his judgment and insight

were usually fair, although his judgment was sometimes described as poor due to his continued

occasional alcohol use. (R. 765–92, 1066, 1105–17, 1141–47.) On July 30, 2013, Nurse Kilcoyne

found Plaintiff to have a Global Assessment Functioning (“GAF”) 2 score of 55, which she noted

was his highest GAF score in the past year. (R. 1064.) 3




1
 This Court summarizes only the evidence regarding Plaintiff’s mental health impairments, as Plaintiff does not appeal
the ALJ’s analysis of the medical evidence regarding his physical impairments.
2
 A GAF score is a “clinician’s rating[] of an individual’s overall psychological, social and occupational functioning,
on a scale of 0 to 100. A rating of 50 is the highest score given that still indicates serious symptoms or any serious
impairment in social, occupational, or school functioning.” (R. 23.)
3
  Earlier that month, Kathleen Schilling, N.P. (“Nurse Schilling”), had evaluated Plaintiff and found him to have a
GAF score of 45–50. (R. 1067–71.)

                                                          3
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 4 of 18 PageID: 1637



           Kim Arrington, Psy.D. (“Dr. Arrington”), performed a psychological evaluation of

Plaintiff in December 2013. (R. 793–96.) Plaintiff was cooperative and his manner of relating,

social skills, and overall presentation were adequate. (R. 794.) His motor behavior was lethargic

and his mood and affect were dysphoric, while his judgment was fair to poor due to reported mood

fluctuations. (R. 794–95.) However, his memory skills were only mildly impaired and his

attention and concentration were intact. (R. 795.) His insight was fair and his intellectual

functioning was average. (Id.) His mode of living was limited in some areas, as he reported only

taking showers twice a week, lacking motivation to clean his house, and having difficulty

managing money due to overspending when he had too much energy. (Id.) However, he was able

to travel independently, read, use a computer, and visit his sister or talk to her on the phone. (Id.)

Dr. Arrington diagnosed Plaintiff with bipolar disorder, panic disorder with agoraphobia, alcohol

abuse, and cannabis abuse. (Id.) Dr. Arrington opined that due to Plaintiff’s poor motivation, he

would have difficulty learning new tasks and would struggle to perform simple tasks

independently, but that he would be able to follow and understand simple instructions, maintain

attention and concentration, and keep a regular schedule. (Id.) 4

           Edward Collopy, M.D. (“Dr. Collopy”), a psychiatrist at St. Clare’s, evaluated Plaintiff

between July 2014 and September 2015. He reported that Plaintiff’s medication was generally

effective and that he was cooperative, had an appropriate affect, was goal oriented, was not

psychotic or suicidal, and was alert and oriented. (R. 841–64, 921.) Dr. Collopy also reported that

Plaintiff’s anxiety made it “difficult for him to engage in [an] employment setting.” (R. 812.)

           Between November 2015 and October 2016, Michael Von Poelnitz, M.D. (“Dr. Von

Poelnitz”), a psychiatrist at St. Clare’s, took over from Dr. Collopy to address Plaintiff’s



4
    In April 2014, Nurse Kilcoyne noted that Plaintiff had decreased anxiety and was feeling calmer. (R. 1116.)

                                                           4
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 5 of 18 PageID: 1638



complaints of anxiety and feeling overwhelmed. (R. 935–38, 984–87, 1072–1100, 1243–44,

1249–51.) On most examinations, Dr. Von Poelnitz noted that Plaintiff was cooperative, goal-

directed with no thought disorder, and had fair insight and judgment. (R. 935, 938, 1072–85,

1243–44, 1251.) Plaintiff had some vague suicidal ideation at times, but no suicidal plans. (R.

935, 987, 1072–83, 1243.) Plaintiff was slightly lethargic at some examinations, but was fully

awake at others. (R. 936, 938, 1081, 1083.) Plaintiff was reportedly jovial and funny at one

moment but appeared depressed at the next. (R. 1076, 1081–82, 1250–51.) Plaintiff told Dr. Von

Poelnitz that he used his computer often, watched Netflix, and spent a lot of time reading, which

were activities that helped focus his mind. (R. 938, 984, 986.)

        In October 2016, Dr. Von Poelnitz noted that Plaintiff displayed no signs of overt

psychosis, hallucinations, or delusions. (R. 1085.) Plaintiff expressed no emotional difficulties,

was stable, and joked easily. (Id.) On October 5, 2016, Dr. Von Poelnitz wrote a letter to

Employment and Training Services stating that Plaintiff was unable to maintain gainful

employment due to his major depressive disorder. (R. 1179.)

        In November 2016, Michelle L. Thorpe, M.D. (“Dr. Thorpe”), a psychiatrist at St. Clare’s,

took over Plaintiff’s treatment from Dr. Von Poelnitz. (R. 1087–96, 1284–85, 1372.) During Dr.

Thorpe’s examinations, Plaintiff’s mood was sometimes depressed but he was generally

cooperative; his thought process was goal-oriented; he was alert and oriented; he had no

hallucinations, delusions, or suicidal ideation; and he had fair to good insight and judgment. (R.

1088–93, 1285, 1372.)            Plaintiff reported having difficulty socializing with others but

acknowledged that he felt better with treatment. (R. 1089–93, 1372.) 5


5
 In August and October 2017, Kelly Nussbauam, A.P.N., took over Plaintiff’s medication management. (R. 1097–
1100.) In August 2017, Plaintiff’s mood was euthymic, and in October 2017, it was blunted. (Id.) In both
examinations, however, he was alert and oriented, his concentration and focus were normal, and his eye contact and
memory were both good. (Id.)

                                                        5
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 6 of 18 PageID: 1639



       Dr. Von Poelnitz resumed treating Plaintiff in December 2017 and noted that he was doing

well on the medication regimen. (R. 1487.) Plaintiff informed Dr. Von Poelnitz that his house

was less cluttered, that he exercised four times a week, and that he had no symptoms to complain

of except sometimes having sleep problems. (R. 1487–88.) Dr. Von Poelnitz observed that

Plaintiff had the “same somewhat lackadaisical shuffling slow speech deep voice attitude about

life where he finds plenty of areas to amuse himself with.” (R. 1487.) Dr. Von Poelnitz stated

that Plaintiff’s affect was “almost like begging, longing, and yet at the same time making and

standing strong on his own feet.” (R. 1488.) His mood was “blas[é], but not dysphoric,” and

Plaintiff told Dr. Von Poelnitz that he had little motivation to make changes in his life and was not

interested in digging deeper into his underlying emotions. (Id.)

       Despite recording improvements and mild to moderate symptoms in his treatment notes,

on December 5, 2017, Dr. Von Poelnitz completed a questionnaire identifying Plaintiff’s mental

impairments as post-traumatic stress disorder, major depressive disorder, polysubstance abuse in

remission, and avoidant personality disorder. (R. 1188–91.) He indicated that Plaintiff’s chronic

mental disorder was “serious and persistent,” existing over a period of two years. (R. 1191.) He

noted that Plaintiff did not complain of any symptoms but that his prognosis was guarded due to

Plaintiff’s lack of motivation. (R. 1188.) Dr. Von Poelnitz opined that Plaintiff had a moderate

limitation interacting with others and no more than moderate limitations in persisting, adapting in

the workplace, and managing himself in the workplace. (R. 1190.) Dr. Von Poelnitz opined that

Plaintiff had none or mild limitations regarding remembering, applying information, and

concentrating, but estimated that Plaintiff would miss three days of work per month because of his

impairments. (R. 1190–91.) Dr. Von Poelnitz noted that Plaintiff would have difficulty working




                                                 6
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 7 of 18 PageID: 1640



because of his unwilling attitude and low motivation, as well as Plaintiff being “comfortable with

his present life situation.” (R. 1191.)

       The following month, Dr. Von Poelnitz reported that Plaintiff was still doing well with no

complaints other than one of his pills being too hard to swallow. (R. 1431.) During the

examination, Plaintiff made funny comments and was in good spirits. (Id.) His affect was

somewhat constricted but his mood was euthymic. (Id.) He was neatly dressed, had no signs of

hallucinations or delusions, his cognition and memory were intact, his judgment was okay, and his

insight was fair. (Id.)

       Plaintiff continued to attend therapy to help with his social anxiety in 2016 and 2017. (R.

1260–1410, 1471–94.) Therapy notes show that while he was sometimes anxious or depressed,

he was frequently dressed appropriately, displayed normal behavior and speech, had good

judgment and insight, his memory was intact, and he often had a calm or cooperative mood. (See,

e.g., R. 1294, 1339–49, 1360–80, 1392, 1400, 1407–15, 1490.) Plaintiff continued individual and

group therapy through May 2018. (R. 1288–99, 1323, 1342–74, 1401.) In January 2018, Plaintiff

reported to a therapist that he had attended the Women’s March in New York City. (R. 1447.)

       C.      Hearing Testimony

       At the supplemental hearing on July 20, 2018, ALJ West heard testimony from Plaintiff as

well as expert testimony from Sharon Kahn, Ph.D. (“Dr. Kahn”), a licensed psychologist, and

Andrew Vaughn (“VE Vaughn”), a Vocational Expert. (R. 15, 38–54, 56, 67–82.) Plaintiff

acknowledged that his symptoms and impairments improved with treatment. (R. 73–75, 80.) He

noted that reading and using the computer helped him focus and that the condition of his house

was improving. (R. 79–80.) However, he said that he rarely cleaned and when he did, he would




                                                7
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 8 of 18 PageID: 1641



get frustrated and return to reading or the computer. (Id.) He also noted that when he helped

family members with handyman-type work, the tasks took him longer to complete. (R. 81.)

       Dr. Kahn testified that none of Plaintiff’s mental impairments, individually or in

combination, met or equaled any of the impairments in the Listing of Impairments, 20 C.F.R. 404,

Subpart P, Appendix 1. (R. 39.) She testified that Plaintiff had no more than a moderate limitation

in any area of functioning and that Plaintiff’s substance abuse was a factor in the severity of his

limitations. (R. 40–41.) Dr. Kahn confirmed that Plaintiff was capable of simple, repetitive tasks

with minimal or reduced interaction with his supervisors and others, and that Plaintiff should work

in an environment where there is a reduction in change or stressors. (R. 40–42.) She based her

opinion on treatment records that indicated Plaintiff could read, work in the house, and attend some

social events, and that he had been relatively stable with treatment. (R. 42.)

       VE Vaughn testified that there was a significant number of jobs that a hypothetical

individual with Plaintiff’s vocational profile and residual functional capacity (“RFC”), as found

by ALJ West, could perform in the national economy. (R. 56.) VE Vaughn testified that a

hypothetical individual, similar to Plaintiff, who had no exertional limitations but was limited to

(1) understanding, remembering, and carrying out simple instructions, (2) only occasional

interaction with coworkers, supervisors, and the general public, and (3) only occasional changes

to essential job functions, would be capable of performing the occupations of cleaner/housekeeper,

cafeteria attendant, and presser. (Id.)

II.    LEGAL STANDARD

       A.      Standard of Review

       In Social Security appeals, this Court has plenary review of the legal issues decided by the

Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). Yet, this Court’s review of the



                                                 8
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 9 of 18 PageID: 1642



ALJ’s factual findings is limited to determining whether there is substantial evidence to support

those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

       Substantial evidence “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988) (citation and internal quotations omitted). Thus,

substantial evidence is “less than a preponderance of the evidence, but ‘more than a mere

scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x. 613, 616 (3d Cir. 2009) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not met if the

Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing evidence.’” Bailey,

354 F. App’x. at 616 (quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). However, if

the factual record is adequately developed, “the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Daniels v. Astrue, No. 4:08-cv-1676, 2009 WL 1011587, at

*2 (M.D. Pa. Apr. 15, 2009) (internal quotation marks omitted) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). “The ALJ’s decision may not be set aside merely because [a

reviewing court] would have reached a different decision.” Cruz v. Comm’r of Soc. Sec., 244 F.

App’x. 475, 479 (3d Cir. 2007) (citing Hartranft, 181 F.3d at 360). This Court is required to give

substantial weight and deference to the ALJ’s findings. See Scott v. Astrue, 297 F. App’x. 126,

128 (3d Cir. 2008). Nonetheless, “where there is conflicting evidence, the ALJ must explain which

evidence he accepts and which he rejects, and the reasons for that determination.” Cruz, 244 F.

App’x. at 479 (citing Hargenrader v. Califano, 575 F.2d 434, 437 (3d Cir. 1978)).

       In considering an appeal from a denial of benefits, remand is appropriate “where relevant,

probative and available evidence was not explicitly weighed in arriving at a decision on the



                                                 9
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 10 of 18 PageID: 1643



plaintiff’s claim for disability benefits.” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir.

1979) (internal quotation marks omitted) (quoting Saldana v. Weinberger, 421 F. Supp. 1127, 1131

(E.D. Pa. 1976)).     Indeed, a decision to “award benefits should be made only when the

administrative record of the case has been fully developed and when substantial evidence on the

record as a whole indicates that the claimant is disabled and entitled to benefits.” Podedworny v.

Harris, 745 F.2d 210, 221-22 (3d Cir. 1984) (citations omitted).

       B.      The Five-Step Disability Test

       A claimant’s eligibility for social security benefits is governed by 42 U.S.C. § 1382. An

individual will be considered disabled under the Act if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment” lasting continuously for at least twelve months. 42 U.S.C. § 423(d)(1)(A). The

impairment must be severe enough to render the individual “not only unable to do his previous

work but [unable], considering his age, education, and work experience, [to] engage in any kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A

claimant must show that the “medical signs and findings” related to his or her ailment have been

“established by medically acceptable clinical or laboratory diagnostic techniques, which show the

existence of a medical impairment that results from anatomical, physiological, or psychological

abnormalities which could reasonably be expected to produce the pain or other symptoms alleged.”

42 U.S.C. § 423(d)(5)(A).

       To make a disability determination, the ALJ follows a five-step sequential analysis. 20

C.F.R. §§ 404.1520(a), 416.920(a); see also Cruz, 244 F. App’x at 480. If the ALJ determines at

any step that the claimant is or is not disabled, the ALJ does not proceed to the next step. 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).



                                                 10
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 11 of 18 PageID: 1644



       Step one requires the ALJ to determine whether the claimant is engaging in substantial

gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is defined as

work that “[i]nvolves doing significant and productive physical or mental duties . . . for pay or

profit.” 20 C.F.R. §§ 404.1510, 416.910. If the claimant engages in SGA, the claimant is not

disabled for purposes of receiving social security benefits regardless of the severity of the

claimant’s impairments. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the individual is

not engaging in SGA, the ALJ proceeds to step two.

       Under step two, the ALJ determines whether the claimant suffers from a severe impairment

or combination of impairments that meets the duration requirement found in Sections 404.1509

and 416.909. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or a combination

of impairments is not severe when medical and other evidence establishes only a slight abnormality

or combination of abnormalities that would have a minimal effect on an individual’s ability to

work. 20 C.F.R. §§ 404.1521, 416.921; Social Security Rule (“SSR”) 85-28, 96-3p, 96-4p. An

impairment or a combination of impairments is severe when it significantly limits the claimant’s

“physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If

a severe impairment or combination of impairments is not found, the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     If the ALJ finds a severe impairment or

combination of impairments, the ALJ then proceeds to step three.

       Under step three, the ALJ determines whether the claimant’s impairment or combination

of impairments is equal to, or exceeds, one of those included in the Listing of Impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If

an impairment or combination of impairments meets the statutory criteria of a listed impairment

as well as the duration requirement, the claimant is disabled and entitled to benefits. 20 C.F.R. §§



                                                11
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 12 of 18 PageID: 1645



404.1520(d), 416.920(d). If, however, the claimant’s impairment or combination of impairments

does not meet the severity of the listed impairment, or if the duration is insufficient, the ALJ

proceeds to the next step.

       Before undergoing the analysis in step four, the ALJ must determine the claimant’s RFC.

20 C.F.R. §§ 404.1520(a), 404.1520(e), 416.920(a), 416.920(e). An individual’s RFC is the

individual’s ability to do physical and mental work activities on a sustained basis despite

limitations from his or her impairments. 20 C.F.R. §§ 404.1545, 416.945. The ALJ considers all

impairments in this analysis, not just those deemed to be severe. 20 C.F.R. §§ 404.1545(a)(2),

416.945(a)(2); SSR 96-8p. After determining a claimant’s RFC, step four then requires the ALJ

to determine whether the claimant has the RFC to perform the requirements of his or her past

relevant work. 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f). If the claimant is able to perform his

or her past relevant work, he or she will not be found disabled under the Act. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f). If the claimant is unable to resume

his or her past work, the disability evaluation proceeds to the fifth and final step.

       At step five, the ALJ must determine whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). Unlike in the first four steps of the analysis where the claimant bears the burden

of persuasion, at step five the Social Security Administration (“SSA”) is “responsible for providing

evidence that demonstrates that other work exists in significant numbers in the national economy

that [the claimant] can do, given [the claimant’s RFC] and vocational factors.” 20 C.F.R. §§

404.1560(c)(2), 416.960(c)(2). If the claimant is unable to do any other SGA, he or she is disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                  12
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 13 of 18 PageID: 1646



III.   DISCUSSION
                                                 A.

       On September 21, 2018, ALJ West issued a decision concluding that Plaintiff was not

disabled from July 1, 2010 (“alleged onset date”) through the date of the decision. (R. 26.) At

step one, the ALJ found that Plaintiff had not engaged in substantial gainful employment since the

alleged onset date. (R. 17.) At step two, he found that Plaintiff had the following severe

impairments: bipolar disorder, social anxiety, avoidant personality disorder, and a history of

polysubstance abuse. (R. 18.)

       At step three, however, the ALJ concluded that Plaintiff’s impairments, individually and

in combination, did not “meet or medically equal the severity of the listings for these respective

impairments in 20 C.F.R. Part 404, Subpart P, Appendix I (20 C.F.R. 404.1520(d), 404.1525,

404.1526, 416.925 and 416.926).” (Id.) In order to meet this requirement, a claimant must prove

that he meets both the “paragraph A” criteria and either the “paragraph B” or “paragraph C”

criteria. See 20 C.F.R. 404, Subpart P, Appendix 1 § 12.02. The “paragraph B” criteria require at

least one extreme or two marked limitations in any area of functioning. See 20 C.F.R. 404, Subpart

P, Appendix 1 § 12.02.B. The ALJ relied on Dr. Kahn’s supplemental hearing testimony to

determine that Plaintiff’s limitations were only moderate, not marked. (R. 19.) The “paragraph

C” criteria require that the mental disorder be “serious and persistent,” documented for at least two

years, and supported by evidence of both medical treatment and marginal adjustment. See 20

C.F.R. 404, Subpart P, Appendix 1 § 12.02.C. ALJ West found that the record did not support

Plaintiff’s claim that he had significant issues adapting to changes in his environment. (R. 19.)

Because ALJ West found that Plaintiff failed to satisfy either the “paragraph B” or “paragraph C”

criteria, he concluded that Plaintiff did not meet the requirements in Listing 12.02. (Id.)



                                                 13
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 14 of 18 PageID: 1647



       Prior to advancing to steps four and five, the ALJ determined that Plaintiff had the RFC to

perform a full range of work at all exertion levels, but with the following non-exertional

limitations: understanding, remembering, and carrying out simple instructions; occasional

interaction with coworkers, supervisors and the general public; and dealing with changes to

essential job functions on an occasional basis. (R. 20.) ALJ West noted that while Plaintiff had a

long history of mental health issues, the record indicated that he had a “positive response to

treatment and medication.” (R. 21.) The ALJ found that the “preponderance of the evidence

shows that claimant has consistently struggled with symptoms of long-term disabilities,” but that

there was no period of at least twelve consecutive months where Plaintiff was unable to work

because of these symptoms. (Id.)

       Furthermore, while ALJ West found that Plaintiff’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms, he also found that Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the evidence on the record. (R. 22.) ALJ West gave great weight to Dr.

Kahn’s hearing testimony, which explained that Plaintiff’s conditions caused moderate limitations

and that he had been relatively stable, although he did not agree with Dr. Kahn’s testimony that

Plaintiff’s peaks of crisis “only reached this level because of drug use.” (R. 23.) Additionally,

ALJ West did not give significant weight to the two GAF scores contained in the record, because

a GAF assessment is a “one time ‘snapshot’ of mental functioning that is not intended for forensic

purposes.” (R. 23–24.)

       At step four, ALJ West found that Plaintiff was unable to perform his past relevant work

as a computer user support analyst because the work requirements exceeded Plaintiff’s RFC. (R.

24.) At step five, based on the testimony of VE Vaughn, the ALJ found that Plaintiff was capable



                                               14
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 15 of 18 PageID: 1648



of performing other work that existed in significant numbers in the national economy, such as a

cleaner, housekeeper, or cafeteria attendant. (R. 25.) Therefore, the ALJ concluded that Plaintiff

was not disabled under the Act during the relevant period. (R. 26.)

                                                 B.

       On appeal, Plaintiff seeks reversal and remand of the Commissioner’s decision and asserts

that ALJ West (1) failed to properly weigh the physicians’ opinions and (2) failed to properly

consider Plaintiff’s “consistently low” GAF scores. (D.E. 9 at 16, 19.) This Court considers the

arguments in turn and finds them unpersuasive.

       First, Plaintiff contends that ALJ West committed legal error by giving insufficient weight

to the opinion of Dr. Von Poelnitz, a treating physician, and giving too much weight to the opinion

of Dr. Kahn, a non-treating physician. (D.E. 9 at 16.) However, the ALJ provided adequate

reasoning as to why he gave Dr. Von Poelnitz’s opinion only partial weight. The ALJ sufficiently

developed the factual record in support of his decision, summarizing the relevant medical records

and Plaintiff’s activities of daily living. (R. 15–24.) The medical records show intermittent

depression and social anxiety, but also show that Plaintiff was stable and demonstrated

improvement through his treatment and medication. (See R. 21; see also R. 842, 942–43, 1085,

1089, 1372, 1435, 1487–88.)

       To the extent that Dr. Von Poelnitz’s general assessment was consistent with the record as

a whole, ALJ West incorporated these findings in his RFC determination. (R. 20–24.) For

example, according to Dr. Von Poelnitz’s treatment notes, Plaintiff had a moderate limitation in

interacting with others, none to mild limitations in understanding, remembering, applying, and

concentrating, and moderate issues adapting and managing himself in the workplace. (R. 23,

1090–91.) These limitations are reflected in ALJ West’s RFC determination limiting Plaintiff to



                                                 15
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 16 of 18 PageID: 1649



understanding, remembering, and carrying out simple instructions; occasional interaction with

coworkers, supervisors and the general public; and dealing with changes to essential job functions

on an occasional basis. (R. 20.)

       However, Dr. Von Poelnitz’s treatment notes are inconsistent with his opinion that Plaintiff

would be expected to miss three days of work per month. (R. 23.) In fact, a day before Dr. Von

Poelnitz opined in a medical impairment questionnaire that Plaintiff would have difficulty

working, he reported that Plaintiff was well-maintained on his medication and that Plaintiff was

making improvements in the care of his house, complaining of no symptoms. (R. 1487–88.)

Furthermore, in Dr. Von Poelnitz’s most recent psychiatric treatment report in January 2018,

Plaintiff continued to report no major complaints and was feeling well enough to attend the

Women’s March that month. (R. 1431, 1447.) As ALJ West noted, these findings, cumulatively,

along with Plaintiff’s treatment records, were inconsistent with Dr. Von Poelnitz’s opinion that

Plaintiff would not be able to work on a sustained basis. (R. 23, 1090–91.) Accordingly, the ALJ’s

decision to give partial weight to Dr. Von Poelnitz’s opinion was supported by the record with

adequate evidence.

       Plaintiff also argues that the ALJ erred in giving great weight to Dr. Kahn’s medical

opinion, rather than to Dr. Von Poelnitz’s opinion. (D.E. 9 at 18–19.) Plaintiff contends that Dr.

Kahn found his substance use to be “material,” which contradicts the ALJ’s finding. (D.E. 9 at

19.) However, in assessing medical evidence, “[a]n ALJ may accept some portions of a medical

source’s opinion while rejecting other opinions from the same source.” Connors v. Berryhill, Civ.

No. 17-1084, 2017 WL 4400758, at *5 (E.D. Pa. Sept. 29, 2017). Just as he did with Dr. Von

Poelnitz’s findings, ALJ West accepted some aspects of Dr. Kahn’s testimony, while rejecting

others. (R. 23.) The ALJ did not agree with Dr. Kahn’s opinion about the impact of Plaintiff’s



                                               16
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 17 of 18 PageID: 1650



substance abuse but accepted her testimony that Plaintiff’s conditions generally caused moderate

limitations, based on the fact that Plaintiff could do activities, work in the house, read, attend social

events, and had been relatively stable. (Id.) Additionally, ALJ West explained that he gave great

weight to the opinion of Dr. Kahn because Dr. Kahn, unlike Dr. Von Poelnitz, had the benefit of

reviewing the whole record and ALJ West found her testimony consistent with the record as a

whole. (Id.) These were appropriate factors for the ALJ to rely on for giving great weight to Dr.

Kahn’s opinion. See 20 C.F.R. §§ 404.1527(c)(3), (4), (5), 416.927(c)(3), (4), (5) (setting forth

the factors in deciding what weight to give a medical opinion, including supportability,

consistency, and specialization of the medical source).

        Finally, Plaintiff contends that the ALJ failed to appropriately consider his “consistently

low” GAF scores. (D.E. 9 at 19.) There are two instances where Plaintiff’s GAF scores appear in

the record. On July 13, 2013, Nurse Schilling opined that Plaintiff had a GAF score of 45–50. (R.

1070.) On July 30, 2013, Nurse Kilcoyne opined that Plaintiff had a current GAF score of 55,

noting that prior to that finding, his highest score in the past year was 50. (R. 1064.)

        The ALJ did not overlook the GAF scores, but noted that a GAF score is a mere “snapshot”

of a claimant’s ability to function at a particular time. (R. 23–24.) GAF scores are not dispositive

as to a claimant’s disability. See Gilroy v. Astrue, 351 F. App’x 714, 715 (3d Cir. 2009) (“A GAF

score does not have a direct correlation to the severity requirements of the Social Security mental

disorders listings, . . . and a GAF score of 45, if credited, would not require a finding of disability.”

(citation omitted)). In fact, the Third Circuit has noted that a GAF score of 50 (which Plaintiff had

in this case) indicated that a claimant “could perform some substantial gainful activity.” Hillman

v. Barnhart, 48 F. App’x 26, 30 n.1 (3d Cir. 2002). Furthermore, Plaintiff is incorrect that his

GAF scores were “consistently low” (D.E. 9 at 19), since the only two GAF scores reported were



                                                   17
Case 2:19-cv-18437-SDW Document 14 Filed 08/06/20 Page 18 of 18 PageID: 1651



from evaluations in the same month. (R. 1064, 1070.) Therefore, there was adequate support for

ALJ West’s finding that Plaintiff’s GAF scores should not be given significant weight.

       Ultimately, “a reviewing court is obliged to consider the entire record, and to determine

whether the evidence taken as a whole supports the administrator’s decision.” Smith v. Califano,

637 F.2d 968, 973 (1981) (Adams, J., concurring). Here, ALJ West’s findings, including his

weighing of Dr. Von Poelnitz’s and Dr. Kahn’s opinions and Plaintiff’s GAF scores, were more

than adequately supported by the entire record.

IV.    CONCLUSION

       For the foregoing reasons, this Court finds that ALJ West’s factual findings were supported

by substantial credible evidence in the record and his legal determinations were correct. Therefore,

the Commissioner’s determination is AFFIRMED. An appropriate order follows.



                                                       s/ Susan D. Wigenton
                                                       SUSAN D. WIGENTON
                                                       UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Parties




                                                  18
